Citation Nr: 0914709	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  08-22 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder.

2.  Entitlement to an effective date prior to June 14, 2005, 
for the award of an increased disability rating of 20 percent 
for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in August 2005 
and March 2007, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The evidence of record does not show a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
related to active service, or a diagnosis of PTSD based on an 
independently verifiable inservice stressor.

2.  On June 14, 2005, an informal claim from the Veteran was 
received by the RO seeking an increased disability rating for 
his service-connected diabetes mellitus, type II.  

3.  It is not factually ascertainable from the evidence of 
record that an increase in disability occurred in the 
Veteran's service-connected diabetes mellitus, type II, 
within the year preceding his June 14, 2005 claim.

CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include PTSD, was not incurred 
in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

2.  The criteria for an effective date prior to June 14, 
2005, for the grant of an increased disability rating of 20 
percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  


With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

As for his claim seeking service connection for a psychiatric 
disorder, to include PTSD, the RO's April 2006 letter advised 
the Veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

With respect to the Dingess requirements, the RO's April 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

In addition, with regard to the Veteran's earlier effective 
date claim, the United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) ("Where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.").  As noted below, the Veteran has 
not alleged that a claim, informal or formal, or any other 
evidence was received by the RO in the year prior to the 
filing of his June 14, 2005, informal claim.  Accordingly, 
resolution of the Veteran's earlier effective date claim is 
based completely on statutory interpretation.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment and personnel records, as well as his 
identified VA and private medical treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has also made all reasonable attempts to verify the 
stressors claimed by the Veteran.  Specifically, the Veteran 
alleges three stressors which the RO has not verified.  These 
include: (1) an incident in which his gun jammed while he was 
on guard duty and preparing to fire at unidentified movement 
in the perimeter wire in December 1969; (2) an incident in 
which he fired his weapon at an unidentified individual, who 
later turned out to be a drunken friendly soldier, while on a 
guard duty in February 1969; and (3) an incident in which he 
drove over, without hitting, a grenade which had fallen off 
the belt of a soldier into the path of the jeep he was 
driving.  None of these claimed inservice stressors are 
alleged to have resulted in any injuries or deaths.  Nor has 
it been claimed that anyone received military punishment as a 
result of any of these incidents.  Therefore, given the 
generic nature of these allegations and the lack of any other 
supporting evidence provided, despite the RO's August 2006 
request, the Board concludes that the RO has made all 
reasonable attempts to verify the Veteran's alleged 
stressors, and further efforts to verify this claim would be 
futile.  See Cohen v. Brown, 10 Vet. App. 128, 134 (1997) 
("Anecdotal incidents, although they may be true, are not 
researchable.  In order to be researched, incidents must be 
reported and documented."); see also M21- 1MR, Part 
IV.ii.1.D.15.a (attempt at corroboration not required where 
stressors are not capable of being documented), and 14.d. 
(noting that claimants must provide, at a minimum, a stressor 
that can be documented).

In April 2009, the Veteran submitted statements and 
documentation, along with a waiver of RO consideration of the 
same, indicating that he was scheduled to receive group 
treatment for depression in the upcoming months.  This 
evidence has been accepted for inclusion in the record on 
appeal.  See 38 C.F.R. § 20.800 (2008).  However, as the 
presence of a current psychiatric condition has been 
established by the evidence already of record and is 
therefore not at issue, the Board finds that a remand to 
obtain this evidence is not warranted.

In addition, a medical opinion concerning the etiology of the 
Veteran's current psychiatric condition has been obtained.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Finally, 
there is no indication in the record that additional evidence 
relevant to the issues being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

I.  Service Connection

The Veteran is seeking service connection for a psychiatric 
disorder, to include PTSD.  Service connection may be granted 
for disability due to a disease or injury which was incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  The Court has held 
that:

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the Veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the Veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the Veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the Veteran served on active duty in the Marine 
Corps from January 1969 to July 1970, with service in Vietnam 
from August 1969 to July 1970.  Service personnel records 
listed his principal duty while in Vietnam as general 
warehouse man, assigned to the Headquarters and Service 
Company, 3rd Amphibian Tractor Battalion, 1st Marine Division 
(Rein) Fleet Marine Force.  

An inservice treatment report in December 1969 noted that the 
Veteran was tested to determine whether he was able to stand 
night guard duty.  The report noted findings of night 
blindness due to pathological difficulties.  A January 1970 
treatment report noted that he had recently returned from 
emergency leave due to his mother passing away.  He reported 
feeling depressed and being unable to function in Vietnam.  
The report concluded with a provisional diagnosis of 
depressive reaction, and requested that a psychiatric 
evaluation be performed.  The report of a subsequent 
psychiatric evaluation that same month stated, "he isn't 
presently depressed in psychiatric sense or requiring of 
psychiatric care or hospitalization."  The report concluded 
with a diagnosis of "mourning reaction (situational), mild, 
[within normal limits]."  It was also noted that the 
Veteran's eventual readjustment depended on his own efforts.  
No follow-up psychiatric treatment was noted during service.  
The Veteran's June 1970 separation examination listed his 
psychiatric status as normal.

The Veteran filed his present claim seeking service 
connection for a psychiatric disorder, to include PTSD in 
February 2006.  In support of his claim, he alleged four 
stressors: (1) an incident in which his gun jammed while he 
was on guard duty and preparing to fire at unidentified 
movement in the perimeter wire in December 1969; (2) an 
incident in which he fired his weapon at an unidentified 
individual, who later turned out to be a drunken friendly 
soldier, while on a guard duty in February 1969; (3) an 
incident in which he drove over, without hitting, a grenade 
which had fallen off the belt of a soldier into the path of 
the jeep he was driving; and (4) the death of his mother.

A review of the medical evidence of record reveals only one 
diagnosis of PTSD.  Specifically, a March 2008 VA examination 
for PTSD concluded with diagnoses of PTSD and depressive 
disorder, not otherwise specified.  The VA examiner noted 
that these two conditions mutually aggravated one another.  
In discussing the PTSD criteria, the VA examiner noted that 
the Veteran alleged having experienced traumatic events 
during service which included actual or threatened death or 
serious injury to himself and others.  Moreover, the report 
specifically listed the Veteran's alleged inservice stressors 
as the December 1969 incident in which his gun jammed while 
on guard duty, as well as the February 1969 incident 
involving his allegedly shooting at a friendly soldier.    

As noted below, however, the only verified stressor claimed 
by the Veteran concerns the death of his mother, which was 
not listed as a basis for his PTSD diagnosis.  Thus, the 
evidence of record does not show a diagnosis of PTSD based on 
an independently verifiable inservice stressor.

The Board finds that the objective evidence of record does 
not show that the Veteran engaged in combat.  Specifically, a 
review of his service personnel records, including his report 
of separation, Form DD 214, revealed no decorations, medals, 
badges, or commendations confirming the Veteran's 
participation in combat were indicated.  

As the Veteran is not shown to have participated in combat, 
the Veteran's assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, a service 
stressor must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

Notwithstanding the diagnosis of PTSD, the evidence of record 
does not provide corroboration or verification by official 
service records or other credible supporting evidence of the 
occurrences of the Veteran's claimed stressors.  The Court 
has held that, "[j]ust because a physician or other health 
professional accepted appellant's description of his 
[wartime] experiences as credible and diagnosed appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

Despite requests from the RO, the Veteran has not provided 
sufficient information from which to verify a claimed 
inservice stressor upon which a diagnosis of PTSD has been 
based.  There is no evidence of record that corroborates the 
Veteran's alleged inservice stressors in this matter.  
Moreover, as noted above, the Board finds that the RO has 
made all reasonable attempts to verify the Veteran's claimed 
stressors herein.  In making this determination, the Board 
notes that the Veteran's unconfirmed stressors are generic in 
nature, and do not involve any alleged injuries, deaths, or 
military punishment as a means to verify the claimed 
incidents.  Accordingly, additional development of these 
claimed stressors would be futile.  See Cohen v. Brown, 10 
Vet. App. 128, 134 (1997) ("Anecdotal incidents, although 
they may be true, are not researchable.  In order to be 
researched, incidents must be reported and documented."); see 
also M21- 1MR, Part IV.ii.1.D.15.a (attempt at corroboration 
not required where stressors are not capable of being 
documented), and 14.d. (noting that claimants must provide, 
at a minimum, a stressor that can be documented).

Accordingly, pursuant to VA regulation, the record must 
contain credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).  In this 
case, there is no such credible supporting evidence 
concerning the Veteran's alleged stressors.  Therefore, in 
the absence of credible evidence corroborating the Veteran's 
statements during treatment and his testimony regarding his 
in-service stressors, the Board cannot conclude that the 
requirements of 38 C.F.R. § 3.304(f) have been met.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).

In addition, the Board finds that service connection for a 
psychiatric disorder is also not warranted.  In making this 
determination, current medical evidence reveals diagnoses of 
depressive disorder, not otherwise specified; major 
depressive disorder; and depression.  However, it is not 
shown by the medical evidence of record that any of these 
diagnosed disorders are related to his military service.

The first post-service medical treatment for a psychiatric 
disorder is not shown until 2005, thirty-five years after his 
discharge from the service.  Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Moreover, despite the inservice psychiatric consultation 
following the death of the Veteran's mother, the VA examiner 
in March 2008 opined, following a review of the Veteran's 
claims folder and a mental status examination, that the 
Veteran's current depressive disorder was not a continuation 
of his inservice mourning reaction.  Moreover, there is no 
medical evidence linking any of the currently diagnosed 
psychiatric conditions to the Veteran's military service.  

Although the Veteran contends that his current psychiatric 
disorder resulted from his military service, these statements 
are not competent evidence to establish a diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).  

The weight of the competent evidence of record demonstrates 
that a chronic psychiatric disorder began years after the 
Veteran's military service and is not shown to be related 
thereto.  As the preponderance of the evidence is against the 
claim for service connection for psychiatric disorder, to 
include PTSD, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

II. Earlier Effective Date

Historically, the RO issued a rating decision, dated in 
August 2002, which granted service connection at a 10 percent 
disability rating for diabetes mellitus, type II, effective 
from July 2001.  Although provided notice of this decision 
that same month, the Veteran did not perfect an appeal 
thereof, and the RO's August 2002 decision became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2008).  

In August 2003, the effective date for the grant of service 
connection was subsequently changed to May 8, 2001, pursuant 
to Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 
(Fed. Cir. 2002).  Although provided notice of this decision 
that same month, the Veteran did not perfect an appeal 
thereof, and the RO's August 2003 decision became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2008).  

On June 14, 2005, the Veteran filed a claim seeking an 
increased disability rating for his service-connected 
diabetes mellitus, type II.  In August 2005, the RO granted 
an increased disability rating of 20 percent for the 
Veteran's service-connected diabetes mellitus, type II, 
effective from June 14, 2005.  The Veteran subsequently 
perfected his appeal of this decision seeking an earlier 
effective date for the increased rating award.  

In support of his claim, the Veteran submitted statements 
from A. George, M.D., dated July 27, 2005 and June 13, 2008, 
and from J. Constantine, M.D., dated May 18, 2007.  All of 
these statements were filed with the RO after June 14, 2005, 
and noted that the Veteran had been taking Glucophage, or its 
generic form, Metformin, since January 2000.  

With regard to effective dates for claims for increased 
disability ratings, the law provides as follows:

38 U.S.C.A. § 5110.  Effective dates of 
awards.

(a) Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor. . . .

(b)(2) The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.

38 U.S.C.A. § 5110(a), (b)(2).  The corresponding VA 
regulations provide as follows:

§ 3.400 General.

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later. . . . 

(o) Increases.  

(1) General.  Except as provided in 
paragraph (o)(2) of this section and § 
3.401(b), date of receipt of claim or 
date entitlement arose, whichever is 
later.  A retroactive increase or 
additional benefit will not be awarded 
after basic entitlement has been 
terminated, such as by severance of 
service connection.

(2) Disability compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

38 C.F.R. § 3.400(o)(1)(2).  The Court has held that 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where an increase in disability precedes a 
claim for an increased disability rating; otherwise the 
general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper 
v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three possible 
dates may be assigned depending on the facts of the case: (1) 
if an increase in disability occurs after the claim is filed, 
the date that the increase is shown to have occurred - date 
entitlement arose; (2) if an increase in disability precedes 
the claim by a year or less, the date that the increase is 
shown to have occurred - factually ascertainable; or (3) if 
an increase in disability precedes the claim by more than a 
year, the date that the claim is received - date of claim.  
Harper, 10 Vet. App. at 126.  Thus, determining an 
appropriate effective date for an increased rating under the 
effective date regulations involves an analysis of the 
evidence to determine: (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase 
in disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2) (2006).

After reviewing the facts and circumstances presented in this 
matter, the Board concludes that it is not factually 
ascertainable from the evidence of record that an increase in 
disability occurred in the Veteran's service-connected 
diabetes mellitus, type II, within the year preceding the 
June 14, 2005 claim.  There is no medical evidence showing 
treatment for diabetes mellitus, type II, at any time from 
June 14, 2004 to June 13, 2005.  Although the statements from 
Drs. George and Constantine indicate the use of an oral 
hypoglycemic agent precede the June 14, 2005 claim by more 
than a year, these private records were not received until 
2008.  See 38 C.F.R. § 3.400(o)(1); see also 38 C.F.R. 
§ 3.157(b)(2) (2008).  Accordingly, an effective date prior 
to June 14, 2005, for the an increased disability rating to 
20 percent for the Veteran's service-connected diabetes 
mellitus, type II, must be denied.


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.

An effective date, prior to June 14, 2005, for the award of 
an increased disability rating to 20 percent for diabetes 
mellitus, type II, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


